UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22322 GLOBAL REAL ESTATE INVESTMENTS FUND (Exact name of registrant as specified in charter) 8400 East Crescent Parkway, Suite 600 Greenwood Village, CO 80111 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 622-3864 Date of fiscal year end: December 31, 2010 Date of reporting period:July 1, 2009 through June 30, 2010 (Inception Date of Fund is October 26, 2009) Item 1. Proxy Voting Record. Meeting Date Range: 01-Jul-2009 To 30-Jun-2010 Selected Accounts HENDERSON LAND DEVELOPMENT CO LTD Security: Y31476107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 03-Dec-2009 ISIN HK0012000102 Vote Deadline Date: 26-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 27-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 SUN HUNG KAI PROPERTIES LTD Security: Y82594121 Meeting Type: Annual General Meeting Ticker: Meeting Date: 03-Dec-2009 ISIN HK0016000132 Vote Deadline Date: 26-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 25-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 18 Please reference meeting materials. None Non Voting LAND SECURITIES GROUP PLCR.E.I.T, LONDON Security: G5375M118 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 14-Dec-2009 ISIN GB0031809436 Vote Deadline Date: 08-Dec-2009 Agenda Management Total Ballot Shares: Last Vote Date: 02-Dec-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 FONCIERE DES REGIONS, METZ Security: F42399109 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 15-Dec-2009 ISIN FR0000064578 Vote Deadline Date: 02-Dec-2009 Agenda Management Total Ballot Shares: 30 Last Vote Date: 25-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 30 0 0 0 4 Management Proposal For 30 0 0 0 5 Management Proposal For 30 0 0 0 6 Management Proposal For 30 0 0 0 7 Management Proposal For 30 0 0 0 8 Management Proposal For 30 0 0 0 9 Management Proposal For 30 0 0 0 10 Management Proposal For 30 0 0 0 COMMONWEALTH PROPERTY OFFICE FUND Security: Q27075102 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 16-Mar-2010 ISIN AU000000CPA7 Vote Deadline Date: 08-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 23-Feb-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 CASTELLUM AB, GOTHENBURG Security: W2084X107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 25-Mar-2010 ISIN SE0000379190 Vote Deadline Date: 16-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 10-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Please reference meeting materials. None Non Voting 4 Non-Voting Proposal Note None Non Voting 5 Non-Voting Proposal Note None Non Voting 6 Non-Voting Proposal Note None Non Voting 7 Non-Voting Proposal Note None Non Voting 8 Non-Voting Proposal Note None Non Voting 9 Non-Voting Proposal Note None Non Voting 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Non-Voting Proposal Note None Non Voting 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 18 Management Proposal For 0 0 0 19 Management Proposal For 0 0 0 20 Management Proposal For 0 0 0 HUFVUDSTADEN AB, STOCKHOLM Security: W30061126 Meeting Type: Annual General Meeting Ticker: Meeting Date: 25-Mar-2010 ISIN SE0000170375 Vote Deadline Date: 16-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Please reference meeting materials. None Non Voting 4 Non-Voting Proposal Note None Non Voting 5 Non-Voting Proposal Note None Non Voting 6 Non-Voting Proposal Note None Non Voting 7 Non-Voting Proposal Note None Non Voting 8 Non-Voting Proposal Note None Non Voting 9 Non-Voting Proposal Note None Non Voting 10 Non-Voting Proposal Note None Non Voting 11 Non-Voting Proposal Note None Non Voting 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 18 Management Proposal For 0 0 0 19 Management Proposal For 0 0 0 20 Non-Voting Proposal Note None Non Voting KLEPIERRE (EX-COMPAGNIE FONCIERE KLEPIERRE), PARIS Security: F5396X102 Meeting Type: MIX Ticker: Meeting Date: 08-Apr-2010 ISIN FR0000121964 Vote Deadline Date: 25-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Please reference meeting materials. None Non Voting 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 18 Please reference meeting materials. None Non Voting CAPITAMALLS ASIA LTD Security: Y1122V105 Meeting Type: Annual General Meeting Ticker: Meeting Date: 12-Apr-2010 ISIN SG1Z05950543 Vote Deadline Date: 06-Apr-2010 Agenda Management Total Ballot Shares: 0 Last Vote Date: 02-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 0 2 Management Proposal For 0 0 0 0 3 Management Proposal For 0 0 0 0 4 Management Proposal For 0 0 0 0 5 Management Proposal For 0 0 0 0 6 Management Proposal For 0 0 0 0 7 Management Proposal For 0 0 0 0 8 Management Proposal For 0 0 0 0 9 Management Proposal For 0 0 0 0 10 Management Proposal For 0 0 0 0 11 Management Proposal For 0 0 0 0 12 Management Proposal For 0 0 0 0 13 Management Proposal For 0 0 0 0 14 Non-Voting Proposal Note None Non Voting 15 Management Proposal For 0 0 0 0 16 Management Proposal For 0 0 0 0 CAPITAMALL TRUST Security: Y1100L160 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 14-Apr-2010 ISIN SG1M51904654 Vote Deadline Date: 08-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 CAPITAMALL TRUST Security: Y1100L160 Meeting Type: Annual General Meeting Ticker: Meeting Date: 14-Apr-2010 ISIN SG1M51904654 Vote Deadline Date: 08-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Non-Voting Proposal Note None Non Voting SUNTEC REAL ESTATE INVESTMENT TRUST, SINGAPORE Security: Y82954101 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 15-Apr-2010 ISIN SG1Q52922370 Vote Deadline Date: 09-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 SUNTEC REAL ESTATE INVESTMENT TRUST, SINGAPORE Security: Y82954101 Meeting Type: Annual General Meeting Ticker: Meeting Date: 15-Apr-2010 ISIN SG1Q52922370 Vote Deadline Date: 09-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Non-Voting Proposal Note None Non Voting CAPITALAND LTD Security: Y10923103 Meeting Type: Annual General Meeting Ticker: Meeting Date: 16-Apr-2010 ISIN SG1J27887962 Vote Deadline Date: 09-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Non-Voting Proposal Note None Non Voting 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 CAPITALAND LTD Security: Y10923103 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 16-Apr-2010 ISIN SG1J27887962 Vote Deadline Date: 12-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 06-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Non-Voting Proposal Note None Non Voting 3 Non-Voting Proposal Note None Non Voting 4 Non-Voting Proposal Note None Non Voting 5 Management Proposal For 0 0 0 6 Non-Voting Proposal Note None Non Voting 7 Non-Voting Proposal Note None Non Voting 8 Non-Voting Proposal Note None Non Voting 9 Management Proposal For 0 0 0 10 Non-Voting Proposal Note None Non Voting 11 Non-Voting Proposal Note None Non Voting 12 Non-Voting Proposal Note None Non Voting 13 Non-Voting Proposal Note None Non Voting VASTNED RETAIL NV Security: N91784103 Meeting Type: Annual General Meeting Ticker: Meeting Date: 21-Apr-2010 ISIN NL0000288918 Vote Deadline Date: 08-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Non-Voting Proposal Note None Non Voting 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Non-Voting Proposal Note None Non Voting 18 Non-Voting Proposal Note None Non Voting 19 Please reference meeting materials. None Non Voting CAPITACOMMERCIAL TRUST Security: Y1091F107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 28-Apr-2010 ISIN SG1P32918333 Vote Deadline Date: 22-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Non-Voting Proposal Note None Non Voting 5 Non-Voting Proposal Note None Non Voting 6 Non-Voting Proposal Note None Non Voting 7 Non-Voting Proposal Note None Non Voting 8 Management Proposal For 0 0 0 9 Non-Voting Proposal Note None Non Voting UNIBAIL-RODAMCO SE, PARIS Security: F95094110 Meeting Type: MIX Ticker: Meeting Date: 28-Apr-2010 ISIN FR0000124711 Vote Deadline Date: 15-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 13-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Please reference meeting materials. None Non Voting 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Please reference meeting materials. None Non Voting HAMMERSON PLC R.E.I.T., LONDON Security: G4273Q107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN GB0004065016 Vote Deadline Date: 23-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 SEGRO PLC (REIT), SLOUGH Security: G80277141 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN GB00B5ZN1N88 Vote Deadline Date: 23-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 AEON MALL CO.,LTD. Security: J10005106 Meeting Type: Annual General Meeting Ticker: Meeting Date: 12-May-2010 ISIN JP3131430005 Vote Deadline Date: 05-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 27-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Amend the Articles of Incorporation For 0 0 0 2 Appoint a Director For 0 0 0 3 Appoint a Director For 0 0 0 4 Appoint a Director For 0 0 0 5 Appoint a Director For 0 0 0 6 Appoint a Director For 0 0 0 7 Appoint a Director For 0 0 0 8 Appoint a Director For 0 0 0 9 Appoint a Director For 0 0 0 10 Appoint a Director For 0 0 0 11 Appoint a Director For 0 0 0 12 Appoint a Director For 0 0 0 13 Appoint a Director For 0 0 0 14 Appoint a Director For 0 0 0 15 Appoint a Director For 0 0 0 16 Appoint a Corporate Auditor For 0 0 0 WESTFIELD GROUP, SYDNEY NSW Security: Q97062105 Meeting Type: Annual General Meeting Ticker: Meeting Date: 27-May-2010 ISIN AU000000WDC7 Vote Deadline Date: 19-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 13-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Non-Voting Proposal Note None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 FONCIERE DES REGIONS, METZ Security: F42399109 Meeting Type: MIX Ticker: Meeting Date: 28-May-2010 ISIN FR0000064578 Vote Deadline Date: 17-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Management Proposal For 0 0 0 17 Management Proposal For 0 0 0 18 Management Proposal For 0 0 0 19 Management Proposal For 0 0 0 20 Please reference meeting materials. None Non Voting SHIMAO PROPERTY HOLDINGS LIMITED Security: G81043104 Meeting Type: Annual General Meeting Ticker: Meeting Date: 31-May-2010 ISIN KYG810431042 Vote Deadline Date: 26-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 CHINA RESOURCES LAND LTD Security: G2108Y105 Meeting Type: Annual General Meeting Ticker: Meeting Date: 01-Jun-2010 ISIN KYG2108Y1052 Vote Deadline Date: 27-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Please reference meeting materials. None Non Voting HENDERSON LAND DEVELOPMENT CO LTD Security: Y31476107 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 01-Jun-2010 ISIN HK0012000102 Vote Deadline Date: 27-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 HENDERSON LAND DEVELOPMENT CO LTD Security: Y31476107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 01-Jun-2010 ISIN HK0012000102 Vote Deadline Date: 27-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 25-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 AGILE PROPERTY HOLDINGS LTD Security: G01198103 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 03-Jun-2010 ISIN KYG011981035 Vote Deadline Date: 31-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 AGILE PROPERTY HOLDINGS LTD Security: G01198103 Meeting Type: Annual General Meeting Ticker: Meeting Date: 03-Jun-2010 ISIN KYG011981035 Vote Deadline Date: 31-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Please reference meeting materials. None Non Voting 14 Non-Voting Proposal Note None Non Voting 15 Please reference meeting materials. None Non Voting CHINA OVERSEAS LAND & INVESTMENT LTD Security: Y15004107 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 09-Jun-2010 ISIN HK0688002218 Vote Deadline Date: 04-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 28-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Please reference meeting materials. None Non Voting 3 Management Proposal For 0 0 0 CHINA OVERSEAS LAND & INVESTMENT LTD Security: Y15004107 Meeting Type: Annual General Meeting Ticker: Meeting Date: 09-Jun-2010 ISIN HK0688002218 Vote Deadline Date: 04-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 28-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Management Proposal For 0 0 0 5 Management Proposal For 0 0 0 6 Management Proposal For 0 0 0 7 Management Proposal For 0 0 0 8 Management Proposal For 0 0 0 9 Management Proposal For 0 0 0 10 Management Proposal For 0 0 0 11 Management Proposal For 0 0 0 12 Management Proposal For 0 0 0 13 Management Proposal For 0 0 0 14 Management Proposal For 0 0 0 15 Management Proposal For 0 0 0 16 Please reference meeting materials. None Non Voting ASCENDAS REAL ESTATE INVESTMENT TRUST Security: Y0205X103 Meeting Type: Annual General Meeting Ticker: Meeting Date: 28-Jun-2010 ISIN SG1M77906915 Vote Deadline Date: 22-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 3 Management Proposal For 0 0 0 4 Non-Voting Proposal Note None Non Voting 5 Non-Voting Proposal Note None Non Voting 6 Non-Voting Proposal Note None Non Voting ASCENDAS REAL ESTATE INVESTMENT TRUST Security: Y0205X103 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 28-Jun-2010 ISIN SG1M77906915 Vote Deadline Date: 22-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Management Proposal For 0 0 0 2 Management Proposal For 0 0 0 MITSUBISHI ESTATE COMPANY,LIMITED Security: J43916113 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Jun-2010 ISIN JP3899600005 Vote Deadline Date: 27-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 23-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Approve Appropriation of Retained Earnings For 0 0 0 3 Appoint a Director For 0 0 0 4 Appoint a Director For 0 0 0 5 Appoint a Director For 0 0 0 6 Appoint a Director For 0 0 0 7 Appoint a Director For 0 0 0 8 Appoint a Director For 0 0 0 9 Appoint a Director For 0 0 0 10 Appoint a Director For 0 0 0 11 Appoint a Director For 0 0 0 12 Appoint a Director For 0 0 0 13 Appoint a Director For 0 0 0 14 Appoint a Director For 0 0 0 15 Appoint a Director For 0 0 0 16 Approve Policy Regarding Large-scale Purchases of Company Shares For 0 0 0 MITSUI FUDOSAN CO.,LTD. Security: J4509L101 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Jun-2010 ISIN JP3893200000 Vote Deadline Date: 27-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 23-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Please reference meeting materials. None Non Voting 2 Approve Appropriation of Retained Earnings For 0 0 0 3 Approve Payment of Bonuses to Corporate Officers For 0 0 0 SUMITOMO REALTY & DEVELOPMENT CO.,LTD. Security: J77841112 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Jun-2010 ISIN JP3409000001 Vote Deadline Date: 22-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 18-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 Approve Appropriation of Retained Earnings For 0 0 0 2 Appoint a Corporate Auditor For 0 0 0 3 Approve Policy Regarding Large-scale Purchases of Company Shares For 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Global Real Estate Investments Fund By (Signature and Title)* /s/ Myron D. Winkler Myron D. Winkler,Chairman of the Board Principal Executive Officer DateAugust 10, 2010 * Print the name and title of each signing officer under his or her signature.
